                           Case 1:18-cr-00375-VSB Document 110 Filed 01/27/20 Page 1 of 1



PA                              Peckar &Abramson
                                A Professional Corporation • Attorneys & Counselors at Law




                               January 27, 2020
    www.pecklaw.com
                               Via ECF
1325 Avenue of the Americas
                  10th Floor
                               The Honorable Vernon S. Broderick
       New York, NY 10019      United States District Judge
          tel. 212.382.0909    United States District Court
          fax 212.382,3456     Southern District of New York
                               Thurgood Marshall United States Courthouse
                               40 Foley Square, Room 415
              New York, NY
                               New York, NY 10007
            Los Angeles, CA                                                                  1/28/2020
               Oakland, CA     Re:         United States v. Ziskind, et al.
           Washington, D.C.                Case No.: 18-cr-00375 (VSB)
                  Miami, FL
                 Chicago, IL   Dear Judge Broderick:
             River Edge, NJ
                  Austin, TX           We represent defendant Kevin Weinzoff in the above matter. Mr. Weinzoff
                  Dallas, TX   is currently scheduled to be sentenced on February 12, 2020. We respectfully
               Houston, TX     request an adjournment of Mr. Weinzoff s sentencing for approximately sixty days
                               as we need additional time to address issues raised in the PSR and to prepare Mr.
                               Weinzoff s sentencing memorandum. I have spoken to your Honor's courtroom
                               deputy who has indicated that April 17, 2020 at 3:30 p.m. is an available date and
                               time for the court. We therefore respectfully request that Mr. Weinzoff s
              International    sentencing be adjourned until that date and time. This is Mr. Weinzoff s first
                  Alliances    request for an adjournment of his sentence.

                  Argentina
                                       The Government has no objection to Mr. Weinzoffs request.
                      Brazil
                                       Thank you for your attention to this matter.
                    Canada
                      Chile
                               Respectfully submitted,
                  Colombia
                 Costa Rica
                El Salvador
                   England
                 Guatemala
                       India   Brian D. Waller
                    Mexico
                   Panama      cc:        AUSA Andrew Thomas
                       Peru               AUSA Robert Boone
                   Uruguay
